—In an action to recover damages for personal injuries, the defendant appeals *465from an interlocutory judgment of the Supreme Court, Suffolk County (D’Emilio, J.), entered March 3, 1999, which, upon a jury verdict, is in favor of the plaintiffs and against her on the issue of liability.
Ordered that the interlocutory judgment is reversed, on the facts and as a matter of discretion, and a new trial is granted, with costs to abide the event.
Under the circumstances of this case, the jury verdict finding that the plaintiff was negligent, but that his negligence was not a proximate cause of the accident, was against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129, 134; see also, Bahadur v G.C. Constr. Corp., 265 AD2d 514; Stanton v Gasport View Dairy Farm, 244 AD2d 893). Ritter, J. P., Mc-Ginity, H. Miller and Feuerstein, JJ., concur.